Case 6:19-cv-00839-MJJ-CBW Document 23 Filed 05/27/20 Page 1 of 1 PageID #: 2487




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

  FLOYD FLUGENCE #401997                   CASE NO. 6:19-CV-0839 SEC P

  VERSUS                                   JUDGE MICHAEL J. JUNEAU

  DARRYL VANNOY                            MAGISTRATE JUDGE WHITEHURST


                                    JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and after an independent review of the record,

  determining that the findings are correct under the applicable law, and considering

  the objections to the Report and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that the instant habeas

  corpus petition be DENIED and DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 27th day of

  May, 2020.



                                         ______________________________
                                     MICHAEL J. JUNEAU
                                     UNITED STATES DISTRICT JUDGE
